Appeal from an award of disability benefits, noticed by the State Industrial Board on February 5, 1938, under the Workmen’s Compensation Law. This is a reargument. [See 255 App. Div. 743; 256 id. 853.] By its decision dated September 28, 1938, this court affirmed this award on the authority of Matter of Miller v. State of New York (253 App. Div. 182). On November 29, 1938, the Court of Appeals [279 N. Y. 74] reversed the decision of this court in the Miller case, holding in effect that Miller, an employee in the office of the register of the county of New York, was a county and not a State employee. The claimant here was employed as a court attendant in the Court of General Sessions of County of New York. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.